EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in an interview with Mr. Kevin Bray (Reg. No. 47,439) on June 01, 2022.
The Application has been amended as follows:

1. (Currently Amended) An optical fiber, comprising: 
	a core having a step index profile, comprising:
	 	an inner core region having a first relative refractive index and a first radius, and
		an outer core region surrounding the inner core region, having a second relative refractive index less than the first relative refractive index, and a second radius greater than the first radius; and
		a cladding surrounding the core;
	wherein the optical fiber is configured to transmit an optical signal in each core section, and
	when the optical signal has a wavelength greater than 1260 nm, the optical fiber is operating in single mode, and 
	when the optical signal has a wavelength in [[the]] a range between 800 to 1100 nm, the optical fiber is operating in few mode with an overfilled bandwidth greater than 1 GHz-km [[at]] of at least one wavelength in the wavelength range.


6. (Currently Amended) The optical fiber of claim 1, wherein the overfilled bandwidth is at least 5 GHz-km [[at]] of the at least one wavelength in the wavelength range.

Claims 11-20 are canceled.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-10 are allowed.
Claims 11-20 are canceled.
The following is an examiner’s statement for reasons of allowance because the prior art of records Anthony Artuso et al., (US 2018/0202843 A1) in view of Scott R. Bickham et al., (US 2018/0003890 A1) has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
Regarding claim 1, An optical fiber, comprising: 
	a core having a step index profile, comprising:
	 	an inner core region having a first relative refractive index and a first radius, and
		an outer core region surrounding the inner core region, having a second relative refractive index less than the first relative refractive index, and a second radius greater than the first radius; and
		a cladding surrounding the core;
	wherein the optical fiber is configured to transmit an optical signal in each core section, and
	when the optical signal has a wavelength greater than 1260 nm, the optical fiber is operating in single mode, and 
	when the optical signal has a wavelength in a range between 800 to 1100 nm, the optical fiber is operating in few mode with an overfilled bandwidth greater than 1 GHz-km of at least one wavelength in the wavelength range.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636